DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK (US 2020/0043665) in view of Sugimoto et al (US 2004/0233612).
Regarding claim 1, PARK teaches a multilayer electronic component (Fig. 1, 100) comprising: a multilayer body (Fig. 1, 110) including a plurality of stacked dielectric layers (Fig. 3, 111) and a plurality of internal electrode layers (Fig. 1, 121/122) interposed between adjacent dielectric layers of the plurality of stacked dielectric layers (Fig. 1), the plurality of stacked dielectric layers each having a plurality of crystal grains (Fig. 4, 201) including a first phase (fine grain of Barium titanate [0033 and 0038]), the multilayer body defining an electrode facing portion (Fig. 2-3, 115/116) where the plurality of internal electrode layers and the plurality of stacked dielectric layers face each other in a stacking direction (Fig. 1, Z) of the multilayer body (Fig. 1-3), and defining an external peripheral portion (Fig. 1-3, 112/1113/114) surrounding the electrode facing portion, one of both of (1) a portion of the plurality of stacked dielectric layers in the external peripheral portion and (2) at a portion of the electrode facing portion immediately adjacent to the external peripheral portion having (Margin portions are the same as internal portions [0038]), in at least some of grain boundaries of the plurality of crystal grains therein, a second phase including at least one of Sn, Cu, Fe, Ni, Cr, Mn, V, Al (Fig. 4, 203; liquid phase of Al [0039]), and P, and the second phase being a different compound from the first phase (Liquid phase contains AL which barium titanate does not).  
However, PARK fails to teach that the second phase is only in one of both of (1) a portion of the plurality of stacked dielectric layers in the external peripheral portion and (2) at a portion of the electrode facing portion immediately adjacent to the external peripheral portion and not in the whole body.
Sugimoto teaches that the second phase (Fig. 2, 11 in 3) is only in one of both of (1) a portion of the plurality of stacked dielectric layers in the external peripheral portion (Fig. 2, section 3) and (2) at a portion of the electrode facing portion immediately adjacent to the external peripheral portion and not in the whole body (not found in section 7 [0024]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Sugimoto to the invention of PARK, in order to suppress the stress generated at the interface of the external layers and internal layers of the body (Sugimoto [0015]).
Regarding claim 2, PARK, as modified by Sugimoto, further teaches that the plurality of internal electrode layers include at least one metal selected from Ni, a Ni alloy, Cu, and a Cu alloy, or an alloy including the at least one metal ([0036]), and the at least one of Sn, Cu, Fe, Ni, Cr, Mn, V, Al, and P is present locally in at least a portion of an edge portion of at least some of the plurality of internal electrode layers (Fig. 5, multiple liquid phases found adjacent 121/122).  
Regarding claim 3, PARK, as modified by Sugimoto, further teaches that the at least one of Sn, Cu, Fe, Ni, Cr, Mn, V, Al and P is also present locally in at least a portion of an interface of the edge portion of the at least some of the plurality of internal electrode layers and the adjacent dielectric layers (Fig. 5, multiple liquid phases found adjacent 121/122).  
Regarding claim 4, PARK, as modified by Sugimoto, further teaches that the plurality of internal electrode layers having a first internal electrode layer (Fig. 1, 121) and a second internal electrode layer (Fig. 1, 122),- 24 -AFDOCS/22399791.1Attorney Docket No. 036470.00109 the first internal electrode layer has a region facing the second internal electrode layer in the electrode facing region (Fig. 2, in 116), a lead region (Fig. 3, in 115 left of 122s) reaching a first end surface (Fig. 3, left side of 110) of multilayer body and extending within the external peripheral portion (Fig. 3), and the second internal electrode layer has a region facing the first internal electrode layer in the electrode facing region (Fig. 2, in 116), and a lead region (Fig. 3, in 115 right of 121s) reaching a second end surface (Fig. 3, right side of 110) of multilayer body opposite the first end surface and extending within the external peripheral portion (Fig. 3).  
Regarding claim 5, PARK, as modified by Sugimoto, further teaches a first external electrode (Fig. 3, 131) on the first end surface and electrically connected to the first internal electrode layer (Fig. 3); and a second external electrode (Fig. 3, 132) on the second end surface and electrically connected to the second internal electrode layer (Fig. 3).  
Regarding claim 6, PARK, as modified by Sugimoto, further teaches that the at least one of Sn, Cu, Fe, Ni, Cr, Mn, V, Al, and P is present locally in at least a portion of an edge portion of the first internal electrode layer and the second internal electrode layer in the electrode facing portion (all dielectric portions contain the same features as internal portions [0038]).  
Regarding claim 7, PARK, as modified by Sugimoto, further teaches that the at least one of Sn, Cu, Fe, Ni, Cr, Mn, V, Al and P is also present locally in at least a portion of an interface of the edge portion of the first internal electrode layer and the second internal electrode layer and the adjacent dielectric layers (all dielectric portions contain the same features as internal portions [0038]).

Additional Relevant Prior Art:
Fukuda (US 2009/0219666) teaches relevant art in Fig. 1-2.
PARK et al (US 2018/0182557) teaches relevant art in Fig. 1-8.
KAWAMURA (US 2019/0051460) teaches relevant art in Fig. 1-7.
Sanner et al (US 2019/0198245) teaches relevant art in Fig. 1-5.
ARIGA et al (US 2019/0272954) teaches relevant art in Fig. 1-3.
KIM et al (US 2020/0090865) teaches relevant art in Fig. 1-5.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on only the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848